DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the amendment filed 4/6/2022 has overcome the prior art of record.  The prior art of record fails to teach or fairly suggest a charging sub-circuit coupled to a power signal terminal, the output control output signal terminal, and configured to provide a potential at the power signal terminal to the output signal terminal under control of a potential at the output control terminal; discharging sub-circuit coupled to a discharge control node, a reference signal output signal terminal, and the output signal terminal, and configured to provide a potential at the reference signal terminal to the output signal terminal under control of a potential at the discharge control node; and a control sub-circuit coupled to the output control terminal and the discharge control node, and configured to control the potential at the discharge control node based on the potential of the output control terminal, wherein at least one of the charging sub-circuit, the discharging sub-circuit, and the sub-circuit is further coupled to the threshold voltage control terminal and is further configured to adjust a threshold voltage of at least one of the plurality of transistors in the at least one of the charging sub-circuit, the discharging sub-circuit, and the control sub-circuit under control of a signal from the threshold voltage control terminal as called for in claim 1.  Therefore, claims 1 and 3-21 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        
5/10/2022